Citation Nr: 0829210	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  04-26 877	)	DATE	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to June 
1970.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO) which granted service connection 
for PTSD with a 30 percent evaluation, effective September 
26, 2002.  In a December 2003 rating decision, the RO granted 
a 50 percent evaluation for PTSD, effective September 26, 
2002.  In a May 2004 rating decision the RO continued a 50 
percent evaluation.  

In an April 2006 decision, the Board affirmed the RO's denial 
of the benefit on appeal.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court or CAVC).  In March 2008, the Court vacated that 
Board's decision and remanded the case to the Board for 
readjudication in compliance with a March 2008 Joint Motion.  
The case is once again before the Board for review.  


FINDING OF FACT

1.  Prior to and from March 2, 2004, competent medical 
evidence shows that the veteran's PTSD is manifested by 
symptoms such as episodes of extreme irritability; impaired 
impulse control; and difficulty in adapting to stressful 
circumstances (including work or a worklike setting).  

2.  From March 2, 2004, competent medical evidence indicates 
that the veteran is unable to work due to his PTSD symptoms.


CONCLUSION OF LAW

1.  Prior to March 2, 2004, the criteria for a 70 percent 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1- 
4.14, 4.125-4.130, Diagnostic Code 9411 (2007).

2.  From March 2, 2004, the criteria for a 100 percent 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1- 
4.14, 4.125-4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a May 2003 letter, VA informed the veteran of the evidence 
necessary to substantiate his claim, evidence VA would 
reasonably seek to obtain, and information and evidence for 
which the veteran was responsible.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date.  Despite the inadequate timing of 
this notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In that regard, the May 
2003 letter addressed the veteran's original application for 
service connection.  In June 2003, the RO awarded service 
connection for PTSD and assigned a 30 evaluation, effective 
September 26, 2002.  Therefore, the May 2003 letter served 
its purpose in providing VCAA notice and its application is 
no longer required because the original claim has been 
"substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran's service treatment records, VA and private 
treatment records, and VA examinations have been associated 
with the claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The veteran's representative submitted 
additional medical evidence in July 2008.  In an August 2008 
correspondence, the veteran's representative stated that the 
appellant was waiving his right to have the case remanded to 
the agency of original jurisdiction for review of the new 
evidence.  The record is complete and the case is ready for 
review.

B. Background and Evidence

A November 2002 PTSD evaluation, performed by a licensed 
social worker, shows that the veteran has chronic PTSD, 
described as severe with periods of acute exacerbation.  The 
veteran had a Global Assessment Functioning (GAF) of 40 for 
the past year.  The veteran reported that he had difficulty 
staying at a job due to his PTSD, and that he had 56 jobs 
over the years.  On the veteran's mental status examination, 
he was oriented times three; his speech was pressured; and 
his mood was anxious and depressed.  His thought process was 
logical and goal-oriented and content was generally 
appropriate with intermittent preoccupation with traumatic 
memories.  His intellectual functioning, memory, and abstract 
thinking were within normal range.  His insight was fair, and 
his judgment was good.     

During a March 2003 psychiatric evaluation performed by QTC, 
a VA contract examiner, the examiner assessed the veteran 
with chronic, delayed PTSD with a GAF of 65.  The veteran 
reported that during the last 13 years, he was able to be 
stable in his job and that he had kept his job.  A mental 
status examination shows that the veteran was alert and 
oriented times three.  He had no disorder of speech and no 
delusional thinking or hallucinations.  His thought process 
was coherent; his affect was rather constricted; and his mood 
was anxious and somewhat sad.  His intellectual function was 
average.  

VA clinical notes form April 2003 to January 2004 show that 
the veteran reported having difficulties at work.  He 
described interpersonal conflicts, difficulty getting along 
with co-workers, and reported that he expected to get laid 
off.

VA psychiatric treatment reports dated from March 2004 
through May 2004 show that the veteran had chronic PTSD with 
a GAF of 48.  During his mental status examinations, he was 
appropriately dressed and groomed.  There were no 
abnormalities in motor activity.  His speech was normal.  His 
mood was described as okay, and his affect was congruent or 
euthymic.  Thought process were circumstantial and 
tangential.  There was no evidence of delusions in thought 
content although he did have political ruminations during one 
examination.  He denied suicidal, homicidal, or assaultive 
ideation.  He denied auditory and visual hallucinations and 
did not appear to respond to internal stimuli.  His sensorium 
was grossly intact; his insight was good with excellent 
reality testing; and his judgment was good.

During a March 2, 2004 examination, the examiner reported 
that the veteran had been married for 27 years and was 
employed as an electrician.  The veteran reported that he was 
referred for treatment to "quiet" him down some so that he 
would not lose his job in the future.  He denied current 
depressive symptoms, hypomania, mania, obsessions, 
compulsions, social phobia, panic attacks, body dysmorphia, 
psychosis, delusional ideation, perceptual disturbances, 
alcohol or substance abuse, and progressive cognitive 
defects.  He reported working in over fifty jobs within the 
past 30 years.  He was employed at MIT for 10 years; however, 
he held multiple occupations there including positions as an 
electrician, pneumatic controller, and industrial burner 
technical.  He reported that he left the jobs due to a 
combination of boredom and clashes with supervisors.  At the 
time of the examination, it was noted that this pattern had 
continued over the last 5 years.  His major supports were his 
family, and his parish members.  A summary to the examination 
noted that a current stressor was the veteran's recent lay-
off from his occupation.  The examiner noted the veteran's 
recent lay-off under his Axis IV psychosocial and 
environmental problems.  

An addendum to the examination indicates that the veteran's 
early history prior to service suggests ADHD and/or a conduct 
disorder with residuals continuing through service and 
thereafter, including: low frustration tolerance, poor 
conforming to work place demands, difficulties with perceived 
authority, heavier substance abuse after service, more than 
30 job changes, and continued difficulty with perceived 
authority in government.     

Later March 2004 and May 2004 evaluations indicate that the 
veteran was referred to VA for a psychiatric assessment to 
help him "decrease episodes of extreme irritability that may 
put his occupation in jeopardy."  At that time, the veteran 
had been laid off and was anticipating entering another line 
of work.  The veteran had a diagnosis of chronic PTSD, to 
rule out ADHD.  

July 2008 VA treatment reports show that the veteran 
continued to be unemployed.  His goal was to initiate a trial 
of medication to "smooth out [his] rough edges."  The 
veteran hoped the medication would help him deal with anxiety 
and get through job interviews.  Chronic stressors included 
his unemployment and economic problems.  The veteran 
continued to seek employment and was concerned that his 
anxiety and irritability was affecting his interviews.  The 
veteran's assessment did note significant irritability.  The 
veteran had a GAF score of 45.  

A July 2008 letter from the veteran's therapist, a licensed 
social worker at the Vet Center, shows that she had been 
treating the veteran since August 2006.  She stated that the 
veteran had a very difficult time maintaining any type of 
employment.  She indicated that the veteran had symptoms of 
irritability, unprovoked outbursts of anger, sleep 
maintenance problems, and markedly diminished interest and 
participation in significant activity.  She stated that the 
veteran had difficulty in all major life areas, and that his 
GAF score for the past year was 45.  She noted that the 
veteran felt alienated from his family and was struggling in 
his marriage.   

C.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2007).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (CAVC) 
has also held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  The Board has considered 
whether a staged rating is for consideration; however, the 
evidence of record does not establish distinct time periods 
where the veteran's service-connected disability results in 
symptoms that would warrant different ratings.

The veteran is currently assigned a 50 percent disability 
rating for PTSD under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  A 50 percent evaluation is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2007).  

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A higher 100 percent evaluation is assigned total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, or for the veteran's own occupation or name.  
Id.

In determining the level of impairment under 38 C.F.R. § 
4.130, a rating specialist is not restricted to the symptoms 
provided under the diagnostic code, and should consider all 
symptoms which affect occupational and social impairment, 
including those identified in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to those listed in that diagnostic code, the 
appropriate, equivalent rating is assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
ranging from 1 to 100, reflect "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); See also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  GAF scores from 71 to 80 reflect transient 
symptoms, if present, and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family arguments); resulting in no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind school work).  DSM-IV at 
46-47.  GAF scores from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Id.  Scores ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, 
inability to keep a job).  Id.  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech which is at times illogical, obscure, or 
irrelevant) or major impairment in several areas such as work 
or school, family relations, judgment, thinking, or mood 
(e.g., a depressed patient who avoids friends, neglects 
family, and is unable to do work).  Id.  

The record shows that veteran's PTSD results in occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood.  His PTSD is manifested by symptoms such as episodes of 
extreme irritability; impaired impulse control; and 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting).  From March 2, 2004, competent 
medical evidence additionally indicates that the veteran is 
unable to work due to his PTSD symptoms.

1.  Prior to March 2, 2004

Prior to March 2, 2004, the Board finds that an increased 70 
percent evaluation is warranted where the veteran's PTSD is 
shown to result in occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as extreme irritability; impaired impulse control; and 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting).  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).  

VA treatment records and a VA contract examination note that 
the veteran had difficulty staying at a job due to his PTSD; 
the veteran reported that he had 56 jobs over the years.  
Mental status examinations noted that the veteran's mood was 
anxious and sad.  VA clinical notes form April 2003 to 
January 2004 show that the veteran reported having 
difficulties at work.  In VA progress notes from April 2003 
to January 2004, the veteran described interpersonal 
conflicts, difficulty getting along with co-workers, and 
reported that he expected to get laid off.

A November 2002 VA evaluation assessed the veteran with a GAF 
of 40, indicating major impairment in several areas such as 
work, family relations, judgment, thinking, or mood.  See 
DSM-IV at 46-47.  However, a March 2003 VA contract 
examination assessed him with a GAF of 65 reflecting some 
mild symptoms or some difficulty in social and occupational 
functioning.  Id.   Resolving the benefit of the doubt in 
favor of the veteran, the Board finds that prior to March 2, 
2004, a 70 percent evaluation is warranted for PTSD.  

Prior to March 2, 2004, a higher 100 percent evaluation is 
not warranted where the veteran's PTSD did not result in 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; and memory loss for names of 
close relatives, or for the veteran's own occupation or name.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  

Prior to March 2, 2004, medical evidence of record shows that 
the veteran was employed.  Although the veteran noted 
difficulties with staying at jobs in the past, during a March 
2003 VA contract examination, he reported that during the 
last 13 years, he was able to be stable in his job and that 
he had kept his job.  The veteran reported difficulties at 
work due to interpersonal conflicts; however, his PTSD is not 
shown to result in total social impairment.  VA treatment 
records dated in March 2004 and May 2004 indicate that the 
veteran has been married for 27 years and that his major 
supports were his family and his parish members.  Further, 
medical evidence of record did not reflect symptomatology 
noted for a 100 percent disability evaluation under 
Diagnostic Code 9411.  The Board finds that prior to March 2, 
2004, the veteran's PTSD did not result in total occupational 
and social impairment to warrant a 100 percent rating.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  

2.  From March 2, 2004

From March 2, 2004, the Board finds that a 100 percent 
evaluation is warranted where competent medical evidence 
indicates that the veteran is unable to maintain work due to 
his PTSD symptoms.  

Medical evidence of record shows that the veteran became 
unemployed around March 2004.  The veteran had difficulty 
obtaining and maintaining work due to symptoms irritability, 
anger outbursts, and impaired impulse control.  The earliest 
indication of the veteran's unemployment was on March 2, 
2004.  A March 2, 2004 examination report noted that the 
veteran had been recently laid off.  The veteran was seen by 
VA in March 2004 to "quiet" him down so he would not loose 
his job in the future.  The veteran indicated that he left 
jobs due to a combination of boredom and clashes with 
supervisors.  March 2004 and May 2004 examinations indicate 
that the veteran was referred to "decrease episodes of 
extreme irritability that may put his occupation in 
jeopardy," and that had been laid off from his job at that 
time and was anticipating entering another line of work.  

July 2008 VA treatment records show that the veteran 
continued to be unemployed, and though he continued to seek 
employment, he was concerned that his anxiety and 
irritability was affecting his interviews.  VA treatment 
reports and the Vet Center letter dated in 2008 show that the 
veteran's PTSD continued to result in irritability and 
unprovoked outbursts of anger resulting in occupational and 
social impairment, as well as markedly diminished interest 
and participation in significant activity.  The July 2008 Vet 
Center report further noted that the veteran felt alienated 
from his family and was struggling in his marriage.  

From March 2, 2004, the veteran's GAF scores, as shown by the 
record, ranged from 45 to 48, indicating serious symptoms 
such as serious impairment in social, occupational or school 
functioning, such as inability to keep a job.  See DSM-IV at 
46-47.    

An addendum to the veteran's March 2004 examination indicates 
that his symptoms, including low frustration tolerance, poor 
conforming to workplace demands, difficulties with perceived 
authority, and more than 30 job changes, may be residual to 
ADHD or a conduct disorder existing prior to service.   
However, in applying the rating criteria, the Board notes 
that when it is not possible to separate the effects of the 
service-connected disability from a nonservice-connected 
disability, such signs and symptoms shall be attributed to 
the service-connected disability.  See 38 C.F.R. § 3.102 
(2005); Mittleider v. West, 11 Vet. App. 181 (1998) citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is 
precluded from differentiating between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so.)  In the present case, the physician 
did not provide a specific diagnosis of ADHD or a conduct 
disorder, and did not indicate the level of impairment that 
would be due to PTSD versus a nonservice-connected 
psychiatric disability; thus, the Board will continue to 
attribute the veteran's symptomatology to his service-
connected PTSD.   
  
From March 2, 2004, VA examinations and treatment records 
indicate that the veteran is unable to work due to PTSD 
symptoms and indicates increasing social impairment.  The 
Board notes that while the veteran is shown to have total 
occupational impairment due to his PTSD symptoms, he is not 
shown by medical evidence of record to exhibit the specific 
symptomatology described for a 100 percent evaluation, such 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; and memory loss.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2007).   The Board, 
however, is not restricted to the symptoms provided under the 
diagnostic code, and must consider all symptoms which affect 
occupational and social impairment.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Because the veteran's 
PTSD results in a level of impairment equivalent to total 
occupational and social impairment, the Board finds that from 
March 2, 2004, a 100 percent evaluation is warranted.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2007).   

C.  Conclusion

The Board concludes that prior to March 2, 2004, the evidence 
supports a 70 percent rating for PTSD.   From March 2, 2004, 
the evidence supports a 100 percent rating for PTSD.
	
	

ORDER

Prior to March 2, 2004, a 70 percent rating is granted for 
PTSD subject to the law and regulations governing the payment 
of monetary benefits. 

From March 2, 2004, a 100 percent rating is granted for PTSD 
subject to the law and regulations governing the payment of 
monetary benefits. 



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


